                             UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA


                                     CENTRAL DIVISION



UNITED STATES OF AMERICA,                                        3:18-CR-30099-RAL


                       Plaintiff,

                                                         ORDER ADOPTING REPORT AND
        vs.                                             RECOMMENDATION IN PART AND
                                                         DENYING MOTION TO SUPPRESS
ADAM WESTPHAL,

                       Defendant.



       On February 27, 2019, Adam Westphal(Westphal) filed an objection to Magistrate Judge

Mark A. Moreno's Report and Recommendation on Westphal's Motion to Suppress. Doc. 53.

Because the inevitable discovery doctrine applies to the firearms and methamphetamine seized and

the good-faith exception to the warrant requirement applies to the rest ofthe evidence seized, this

Court adopts Judge Moreno's Recommendation in part and denies Westphal's motion to suppress.

I.     Background

       Corson County Deputy Sheriff Justin Tvedt (Deputy Tvedt), on December 19, 2017,

received a phone call from Westphal's ex-wife Nicole Forgey (Forgey), who reported that she

thought Westphal was using methamphetamine and marijuana. Gov't Ex. 1; Doc.47 at 13. Forgey

and Westphal had children together, but were separated with Westphal dating a woman from

Mobridge named Skyler. Gov't Ex. 1; Doc.47 at 13-14. The children reportedly told Forgey that,

while in Westphal's care, they had seen jars with a green substance and drug paraphernalia in the

house. Gov't Ex. 1. Forgey told Deputy Tvedt that she believed Westphal was paranoid because

he installed cameras around the house and slept with a pistol out of fear of law enforcement

                                                 1
watching him. Gov't Ex. 1; Doc.47 at 13-14. Deputy Tvedt relayed this information from Forgey

to Corson County Deputy Sheriff Michael Varilek (Deputy Varilek) that same day. Gov't Ex. 1;

Doc. 47 at 12-13.


       On the morning of Wednesday, Deeember 20, 2017, Deputy Varilek provided the

information to Potter County Sheriff Curtis Hamburger (Sheriff Hamburger), adding that he

believed Westphal's girlfriend Skyler was Skyler Sartorius, a known methamphetamine user.

Gov't Ex. 1; Doc. 47 at 14, 16. Sheriff Hamburger was aware of the situation and already had

heard Westphal may be using drugs. Gov't Ex. 1; Doc. 47 at 16. Westphal's sister, Amy Cooper

(Cooper), was planning an intervention for Westphal about his suspeeted drug use. Gov't Ex. 1;

Doc. 47 at 17, 65. Sheriff Hamburger later told Deputy Varilek that Cooper wanted Westphal

arrested and was willing to eome to the Sheriffs Office to further diseuss her request. Gov't Ex.

1.


       Shortly thereafter. Cooper arrived at the Sheriffs 6ffiee and met with Sheriff Hamburger
and Deputy Varilek. Gov't Ex. 1; Doc. 47 at 17, 65. Cooper was visibly upset as she reeounted

the attempted intervention to Sheriff Hamburger and Deputy Varilek. Gov't Ex. 1; Doe. 47 at 19.

She stated that earlier that day she traveled with family members to Gettysburg to Westphal's

house. Gov't Ex. 1; Doc.47 at 19. When Cooper arrived at Westphal's house, she noticed that he

had lost a lot of weight sinee Jxme and that his cheeks were sunken in. Gov't Ex. 1; Doe. 47 at 20.

During the intervention, Westphal was argumentative, combative, behaving very oddly, and

appeared to be hallucinating. Gov't Ex. 1; Doc. 47 at 19-20. Westphal told Cooper that someone

was in the neighbor's shed watehing him. Gov't Ex. 1; Doe. 47 at 19—20. Cooper looked in the

neighbor's shed and did not see anyone in it. Gov't Ex. 1; Doc. 47 at 19—20. Cooper also saw

Westphal take something from his bedroom and put it in the garage out of site. Gov't Ex. 1; Doe.
47 at 21. Cooper told the officers that Westphd was monitoring his house using cameras which

would send notifications to his'four cell phones. Gov't Ex. 1; Doc. 47 at 20. Cooper disclosed

that prior to the intervention, on September 22, 2017, Cooper received a picture from Forgey of a

marijuana pipe and lighter found in Westphal's cabinet that their ten-year-old child took while at

Westphal's house. Gov't Ex. 1; Doc. 47 at 20. Cooper showed the picture to Deputy Varilek.

Doc. 47 at 21-22.


       The above information was incorporated into an Affidavit in Support ofRequest for Search

Warrant in which Deputy Varilek requested a state judge to issue a search warrant for Westphal's

residence, garages, vehicles, and a blood or urine specimen. Gov. Ex. 1. That same day, a state

judge signed the warrant and the officers executed it. Gov't Ex. 1; Doc. 47 at 20. When the

officers arrived, they found Westphal in the garage, placed him in handcuffs, and escorted him to

the patrol car. Doc. 47 at 46. The officers seized a wooden dugout which contained a pipe and a

small amount of marijuana located on the garage floor, small plastic baggies found in an enclosed

trailer, and cleaning rods, snort tubes, and paper with residue on it located in a safe. Gov't Ex. 1;

Doc. 47 at 20. The officers also seized five cell phones, a laptop computer, and several firearms.

Gov't Ex. 1; Doc. 47 at 20. Six of the firearms were found in a gun cabinet inside the residence,

two were found inside a pickup parked in the unattached garage, and two were found in the

attached garage. Gov't Ex. 1. Later that day, officers obtained a urine sample from Westphal that

tested presumptively positive for methamphetamine. Gov't Ex. 1; Doc. 47 at 105.

       The next day on December 21,2017, Sheriff Hamburger submitted an Affidavit in Support

of Request for Search Warrant requesting a search warrant for the contents ofthe five cell phones

and laptop computer seized from Westphal's residence. Gov't Ex. 2. The judge issued a search

warrant for the electronic devices. Gov't Ex. 2.
       On December 22, 2017, Sheriff Hamburger along with other officers were examining the

seized firearms. Doe. 47 at 100. One of the firearms had some loose parts and had a gap in the

seams of the forearm vertical grip. Doe. 47 at 100-01. On further inspection of the firearms,

officers discovered a small bundle wrapped up in white electrical tape in a Ruger AR. Doe. 47 at

100-01. The small bundle contained what the officers believe to be an 8-ball ofmethamphetamine.

Doc. 47 at 108. The officers had seized the Ruger AR firom a gun case inside a truck during

execution ofthe first warrant. Doe. 47 at 99.


       The United States indicted Westphal on one count of conspiracy to distribute a controlled

substance, one count of possession with intent to distribute a controlled substance, two counts of

possession of a firearm by a prohibited person, and three counts of possession of an unregistered

firearm and destructive device. Doc. 1. Westphal moved to suppress from use at trial all evidence

taken firom his property, arguing that the search warrants were invalid because the supporting

affidavits did not set out probable cause that the officers would find evidence of a crime in

Westphal's home or on his electronic devices. Doe.27. Judge Moreno held an evidentiary hearing

on February 27,2019, heard testimony from Deputy Varilek and Sheriff Hamburger, and received

twelve exhibits into evidence. Does. 44, 47. On March 13, 2019, Judge Moreno issued a Report

and Recommendation recommending denial of Westphal's motion. Doe. 49. Westphal has now

objected to that Report and Recommendation. Doc. 53.

       This Court reviews a report and recommendation pursuant to the statutory standards found

in 28 U.S.C. § 636(b)(1), which provides in relevant part that "[a]judge ofthe [district] court shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." 28 U.S.C. § 636(b)(1). In conducting a de novo

review, this Court may then "accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1); see also United States

V. Craft. 30 F.3d 1044, 1045 (8th Cir. 1994). Having conducted a de novo review, this Court

adopts the Report and Recommendation as modified.

II.    Discussion


       The warrant clause of the Fourth Amendment requires that warrants (1)be issued by a

neutral and detached judge;(2)contain a particular description ofthe place to be searched, and the

persons or things to be seized; and (3) be based "upon probable cause, supported by Oath or

affirmation." Dalia v. United States. 441 U.S. 238, 255 (1979); see also U.S. Const amend. IV.

"Ordinarily, evidence obtained in violation ofthe Fourth Amendment is subject to the exclusionary

rule and, therefore, cannot be used in a criminal proceeding against the victim ofthe illegal search

and seizure." United States v. Cannon. 703 F.3d 407, 412 (8th Cir. 2013)(citations omitted)

(cleaned up). The exclusionary rule "operates as 'a judicially created remedy designed to

safeguard Fourth Amendment rights generally through its deterrent effect, rather than a personal

constitutional right of the party aggrieved.'" United States v. Leon. 468 U.S. 897, 906 (1984)

(quoting United States v. Calandra. 414 U.S. 338, 348 (1974)).

       A.      Good-Faith Exception to the Warrant Requirement

       Westphal argues that the search and seizure violated his Fourth Amendment rights because

the authorizing warrant was not supported by probable cause. Doc. 53 at 2. As a result of this

allegedly unlawfixl search, Westphal argues that the exclusionary rule should apply to prohibit any

evidence seized to be used against him at trial. Judge Moreno reasoned that "whether the search

warrant comports with Fourth Amendment strictures is no easy task," a task that was unnecessary

to undertake because even if the warrant was not supported by probable cause, the "good-faith"

exception to the warrant requirement applies. This Court concludes that the good-faith exception
applies to all of the non-firearm evidence seized, but finds that the inevitable discovery doctrine

applies to the firearms seized and the methamphetamine located inside one of the firearms.

       In United States v. Leon, the Supreme Court articulated a good-faith exception to the

exclusionary rule. Leon,468 U.S. at 920-21. Under the exception, the exclusionary rule is not to

"be applied to exclude the use of evidence obtained by officers acting in reasonable reliance on a

detached and neutral magistratejudge's determination ofprobable cause in the issuance ofa search

warrant that is ultimately found to be invalid." United States v. Tavlor, 119 F.3d 625, 629 (8th

Cir. 1997)(citing Leon, 468 U.S. at 905, 922); see also United States v. Gipp, 147 F.3d 680,688

(8th Cir. 1998)(applying the Leon good-faith exception to a tribal search warrant). The Supreme

Coiut explained the rationale behind the good-faith exception in this manner:

       It is the magistrate's responsibility to determine whether the officer's allegations
       establish probable cause and, if so, to issue a warrant comporting in form with the
       requirements ofthe Fourth Amendment. In the ordinary case, an officer cannot be
       expected to question the magistrate's probable-cause determination or hisjudgment
       that the form ofthe warrant is technically sufficient. Once the warrant issues, there
       is literally nothing more the policeman can do in seeking to comply with the law.
       Penalizing the officer for the magistrate's error, rather than his own, cannot
       logically contribute to the deterrence of Fourth Amendment violations.

Leon, 468 U.S. at 921 (internal quotation and citation omitted).

       Under Leon, the exclusionary rule does not apply when police perforrh a search in

"objectively reasonable reliance" on a warrant later found to be invalid. 468 U.S. at 922;

Massachusetts v. Sheppard, 468 U.S. 981, 987-91 (1984). The rationale for this "good-faith"

exception is that excluding evidence in cases where the police have a reasonable good-faith belief

that a warrant is valid would do little to deter police misconduct. Leon, 468 U.S. at 919-21. An

officer's reliance is not objectively reasonable, and the good-faith exception is therefore

inapplicable, in four circumstances: (1) when the warrant is based on knowingly or recklessly

made falsehoods in the officer's affidavit;(2) when the issuing judge has "wholly abandoned his
judicial role;"(3) when the information provided to the judge includes so little indicia of probable

cause that the officer's beliefin its existence is "entirely unreasonable;" and(4) when a warrant is

"so facially deficient—i.e., in failing to particularize the place to be searched or the things to be

seized—^that the executing officers cannot reasonably presume it to be valid." Id at 923.

        Westphal objects to Judge Moreno's finding and recommendation that the search resulting

in seizure of evidence found in Westphal's home and garages was constitutional under the good-

faith exception to the warrant requirement. Westphal's main argument against the good-faith

exception is that the affidavits which relied on hearsay statements were so lacking in probable

eause that Deputy Varilek and SheriffHamburger's beliefin its existence was unreasonable. Doc.

53 at 2-3. Judge Moreno properly rejected this argument. Probable cause to search "exists if the

warrant application and affidavit describe circumstanees showing 'a fair probability that

contraband or evidence of a crime will be found in a particular place.'" United States v. Monies-

Medina. 570 F.3d 1052, 1059 (8th Cir. 2009)(quoting Illinois v. Gates. 462 U.S. 213, 238-39

(1983)). Here, Judge Moreno considered the statements included in the affidavit that were in part

hearsay statements, the source of the statements (Forgey and Cooper), Forgey and Cooper's

relationship to the defendant, the detail of the statements. Cooper's face-to-face disclosures to

officers, and the basis for the informants' knowledge. Judge Moreno concluded that ineluding

some hearsay statements into the search warrant affidavits and subsequently relying on the

warrants did-not make the officers' belief that the warrants were supported by probable cause

entirely unreasonable to preclude application ofthe good-faith exception. This Court agrees.

        The investigation here was sufficient to make the officers' reliance on the warrants

objectively reasonable. Deputy Varilek drafted the affidavit for the fnst warrant for Westphal's

residence, garages, vehicles, and for a blood or urine specimen,and Sheriff Hamburger drafted the
affidavit for the second warrant to examine the contents ofthe five cell phones and laptop computer

seized from Westphal's residence. While Cooper had personal contact with Deputy Varilek and

SheriffHamburger, and Forgey had personal contact with Deputy Tvedt, personal contact between

an informant and the officer drafting the affidavit is not always necessary to establish probable

cause. United States v. Fiorito. 640 F.3d 338, 346(8th Cir. 2011)("[T]here is no requirement that

an affiant have fust-hand knowledge of every allegation he includes in his affidavit."); United

States V. LaMorie. 100 F.3d 547, 553 (8th Cir. 1996)(explaining that personal contact with an

informant is "not invariably required"). It does not defeat the good-faith exception that Deputy

Tvedt told Deputy Varilek what Forgey had said, and Deputy Varilek communicated the

information to Sheriff Hamburger. See United States v. Farlee. 757 F.3d 810, 819(8th Cir. 2014)

(finding that the good-faith exception applied even though the officer applying for the search

warrant based his affidavit on an investigation conducted by another officer). Additionally, it does

not defeat the good-faith exception that Sheriff Hamburger incorporated information from other

officers into his affidavit for the second warrant. See id

       Second,Deputy Varilek and SheriffHamburger did not simply rely on what another officer

told them about Westphal; they corroborated what Forgey had said by interviewing Cooper.

Forgey thought Westphal was using drugs; Cooper thought Westphal was using drugs and

observed behavior from her brother consistent with someone under the influence ofdrugs. Forgey

said her children saw jars with a green substance and drug paraphernalia in the house, and Cooper

showed Deputy Varilek a,picture, albeit sent from Forgey and taken by her child, of a marijuana

pipe and lighter found in Westphal's cabinet. Both informants disclosed information that Westphal

had become paranoid and installed cameras around the house. Additionally, Cooper said that she

had actually seen what she believed to be Westphal hallucinating when he said someone was


                                                 8
watching him from the neighbor's shed, when in fact, Cooper confirmed nobody was in the shed.

Cooper told officers how Westphal's appearance and behavior had changed since she last saw him

that summer: Westphal lost a lot of weight, his cheeks were sunken, he was behaving very oddly,

and he appeared to he hallucinating. Cooper's first-hand obs.ervations are more compelling than

information based on hearsay. See United States v. Robertson. 39 F.3d 891, 893 (8th Cir. 1994)

("[TJhere is an inherent indicia ofreliability in 'the richness and detail ofa first hand observation.'"

(quoting United States v. Jackson. 898 F.2d 79, 81 (8th Cir. 1990))); see also United States v.

Hallam. 407 F.3d 942, 946 (8th Cir. 2005)(holding that affidavit that failed to provide sufficient

facts establishing the reliability of the informant but included some "fairly specific" first-hand

observations by the informant was not so lacking in probable cause that the officer's reliance on

the warrant was "entirely unreasonable").

        An informant's statements are "more likely to be reliable" when officers independently

corroborate the statements as Sheriff Hamburger did here for the second warrant. United States v.

Clav. 646 F.3d 1124, 1127(8th Cir. 2011); see also United States v. Warford, 439 F.3d 836, 841

(8th Cir. 2006)("Even where an mformant does not have a track record of supplying reliable

evidence, the information may be considered reliable if it is corroborated by independent

evidence."). By the time Sheriff Hamburger submitted an affidavit for the second warrant, officers

had independently confirmed information from Cooper and Forgey during the execution of the

first search warrant that Westphal had drug paraphemalia in his garage, Westphal apparently had

ingested illegal drugs as his urine sample tested presumptively positive for methamphetamine,

Westphal had cameras around his house, and he had multiple cell phones. Based on this

information, a state judge issued a search warrant to examine the contents of Westphal's electronic

devices for evidence related to drug use. This Court agrees with Judge Moreno's factual findings
and legal conclusions that the Leon good-faith exception applies to the non-firearm evidence

seized, but that a different exception applies to the firearms and the methamphetamine found inside

one ofthe firearms, such that the evidence should not be suppressed.

       B.      Seizure of Firearms


       Judge Moreno determined that the firearms and the methamphetamine found inside one of

the firearms should not be suppressed for various reasons. This Court agrees with Judge Moreno's

conclusion, but for somewhat different reasons.

       First, the seizure of the firearms is not justified under the good-faith exception to the

warrant requirement. The seizure was not based on "objectively reasonable reliance" on the

warrant itself. The warrant was for drugs and material associated with the use ofany drugs. Gov't

Ex. 1. A drug dog was taken through the property and did not alert to the firearm where the

methamphetamine was stored. Doc. 47 at 60. The officers did not search the firearms for drugs

during the execution ofthe search warrant and did not have a reason to believe that one ofthe guns

served as a container for methamphetamine until two days after the firearms were seized when

officers were examining the firearms. If the officers knew when they seized the firearms that one

of the firearms served as a methamphetamine container, their seizure would have been on

"objectively reasonable reliance" on a warrant. However, these are not the circumstances of this

case. The good-faith exception to the warrant requirement does not apply to the seizure to the

firearms.


       Second,the firearms were not seized pursuant to the officer-safety exception to the warrant

requirement. Similar to a Terrv fiisk, officers can temporarily seize firearms in plain-view "so

long as 'a reasonably prudent [person] in the circumstances would be warranted in the belief that

his [or her] safety or that ofothers was in danger.'" United State v. Lewis. 864 F.3d 937,946(8th


                                                  10
Cir. 2017)(citing Terry v. Ohio,392 U.S. 1,27(1968)). Here, however,the seizure ofthe firearms

was not "temporarily" merely to see if the firearms were loaded. See id. at 945. The officers

seized the firearms for more than just officer safety; they seized them, entered them into the

"Corson County Sherriffis Office Evidence Inventory & Receipt," did not give the firearms back

after the search, and then discovered the methamphetamine hidden inside one of the firearms two

days later. The officer safety exception does not apply in this case to the prolonged seizure ofthe

firearms.


       Judge Moreno found the plain-view exception to apply to justify seizure of the firearms.

The plain-view doctrine permits seizure ofthe firearms even though the search warrant did not list

them as items to be seized. The plain-view exception requires the Government to show "(1) the

officer did not violate the Fourth Amendment in arriving at the place from which the evidence

could be plainly viewed,(2)the object's incriminating character is immediately apparent, and (3)

the officer has a lawful right ofaccess to the object itself." Lewis. 864 P.3d at 943(quoting United

States V. Vinson, 805 F.3d 1150, 1152 (8th Cir. 2015)). "[A]n item's incriminatory nature is

immediately apparent if the officer at that moment had 'probable cause to associate the property

with criminal activity.'" Id at 944 (quoting United States v. Craddock. 841 F.3d 756, 759 (8th

Cir. 2016)). Officers"may not manipulate the item in order to ascertain the incriminating character

where it is not immediately apparent to him." Craddock, 841 F.3d at 759.

       Westphal argues that the plain-view exception does not apply because the incriminating

nature of the firearms, including the methamphetamine concealed inside one gun, was not

immediately apparent. This Court agrees with Judge Moreno's determination that the first and

third elements of the plain-view exception are met. The officers executing the search warrant




                                                 11
arrived and were present upon Westphal's property lawfully and had a lawful right to aeeess

property ineluding guns eonnected with Westphal's drug use.

       As for the seeond element, Judge Moreno eonsidered whether the ten firearms'

incriminating nature would be immediately apparent. Judge Moreno eonsidered the information

from Forgey and Cooper and concluded that reasonable officer would believe that Westphal was

under the influence of drugs while in possession of a loaded firearm. Judge Moreno relied on

South Dakota Codified Law(SDCL)§ 22-14-7(3)(any person who has in his personal possession

a loaded firearm while intoxicated is guilty of a Class 1 misdemeanor) and SDCL § 22-1-2(21)

(defining "intoxication") to support that the object's incriminating nature would be immediately

apparent. Westphal objects to Judge Moreno's conclusion, arguing that there was no testimony at

the suppression hearing that the guns were loaded or that Westphal was under the influence at the

time the warrant was served. Doe. 52 at 3. Indeed, the officers testified at the suppression hearing

that they did not observe any signs that Westphal was currently under the influence of drugs when

they arrested him,the firearms were not on his person, and there was no testimony that the firearms

were loaded. The officers had information from Forgey and Cooper of Westphal's drug use,

paranoia, and sleeping with a pistol, and found material confirming Westphal's possible drug use

in marijuana, small plastic baggies in a trailer, and snort tubes. However,the amount of marijuana

was small, not raising a suspicion of Westphal distributing drugs and leaving open the question

whether it was "immediately apparent" to the officers that the firearms in the garages and gun

cabinet were of an ineriminating nature. See United States v. Kruse. 603 F. App'x 512, 517(8th

Cir. 2015) (per curiam) (holding that "the firearm's ineriminating nature would have been

immediately apparent given the officers' knowledge of[the defendant]'s prior drug convictions");

United States v. Nichols. 344 F.3d 793, 799(8th Cir. 2003)(per curiam)(holding that the officers



                                                 12
were justified in seizing firearms not listed in the warrant beeause the plain-view exeeption applied

beeause the officers knew the defendant's possession of the firearms was illegal based on his

criminal record and the firearms "were in close proximity to the plethora of drugs and drug-related

equipment"); United States v. Hughes, 940 F.2d 1125, 1127 (8th Cir. 1991)(holding that "[t]he

fact that the gun was found in a house containing a distributable amount of cocaine and in a room

containing cash proceeds from cocaine sales provided sufficient evidence to establish the gun was

used in drug crimes"). The suppression hearing did not include evidence that the officers were

aware of Westphal's prior criminal record that allegedly made him ineligible to possess firearms.^
See Lewis. 864 F.3d at 944 (holding that the plain-view exeeption did not apply when the

"admission [from the defendant that he was a felon] came after the seizure—^not 'at that moment'

it was seized"). Rather,the officers testified at the suppression hearing that they seized the firearms

beeause Westphal's residence was located in a school zone. The facts before this Court present a

close call on whether the second part of the plain-view exeeption test is met.

       This Court ultimately need not reach a conclusion on the plain-view exeeption beeause the

firearms seizure and methamphetamine discovery are admissible under the inevitable discovery

doctrine.^ Under the inevitable discovery doctrine, "if the prosecution can establish by a

preponderance of the evidence that the information, otherwise to be suppressed under the

exclusionary rule, ultimately or inevitably would have been discovered by lawful means, then the




^ The indictment in this ease filed August 14,2018, alleges that Westphal was previously convicted
of a crime punishable by imprisonment for a term exceeding one year, making it illegal for him to
possess a firearm. Doc. 1. However,the record is devoid of evidence-that the officers knew about
his criminal history at the time of the search, so his ineligibility to possess firearms may not be
used to justify seizure of the firearms under the plain-view exception.
^ Again,the officers would have had probable cause to seize the guns or apply for a search warrant
to seize the guns once they found out that the Westphal was ineligible to possess firearms.
However, it is unclear if Westphal's ineligibility ever came to these officers' attention.
                                                  13
exclusionary rule does not apply." United States v. James, 353 F.3d 606, 616-17(8th Cir. 2003)

(citing Nix v. Williams, 467 U.S. 431, 444 (1984)). The Government argues that after a urine

sample from Westphal tested presumptively positive for methamphetamine, the officers "had

probable cause to seek a second warrant to go back to the house that night and seize the firearms."

Doc. 48 at 4. Evidence that Westphal used methamphetamine after his possession ofthe firearms

is probable cause to believe that Westphal was an "unlawful user of a controlled substance" at the

time he possessed the firearm. See generallv United States v. Boslau. 632 F.3d 422,429-31 (8th

Cir. 2011)(discussing the definition of "unlawful user of a controlled substance" in relation to

federal firearms offenses). Officers would have then applied for another search warrant that night

or the next day together with the warrant to search electronic devices, seized the firearms, and

subsequently discovered the methamphetamine hidden within one gun. Therefore, the firearms

and methamphetamine are not subject to suppression because they would have inevitably been

discovered and seized,


in.       Conclusion


          Having reviewed the record de novo, this Court agrees with Judge Moreno's factual

findings and legal conclusions as modified concerning the search and seizure. Other objections

Westphal now makes to these conclusions were fully addressed by Judge Moreno and do not

require any ftirther analysis. For the reasons stated in the Report and Recommendation as modified

herein, this Court concludes that the evidence seized from defendant's person, residence, garages,

vehicle, and trailer is admissible. Westphal's objections are overruled to the extent explained

herein.


          For the foregoing reasons, it is hereby




                                                    14
       ORDERED that Defendant's Objections to the Report and Recommendation, Doc. 53, are

overruled to the extent explained herein. It is further

       ORDERED that the Report and Recommendation for Disposition of Motion to Suppress,

Doc. 49, is adopted as modified by this opinion. It is further

       ORDERED that Defendant's Motion to Suppress, Doc. 27, is denied.

       DATED this ^V^day of April, 2019.

                                              BY THE COURT:




                                              ROBERTO A. LANG!
                                              UNITED STATES DISTRICT JUDGE




                                                 15
